r




                       ih PD-0434&0435-15
                            ~r\ ^Ac                          FILED IN
                            -LIU   \ tfL             court of criminal appeals
                 (iLiltX Cf CAmtlkuA^cUD                    APR 17 2015
                       J\\Jfen«J \-\&Lfc5                Abel Acosta, Clerk
                                                                •>*---,<—>n«   ^t-

                                                            IFKIOUIEilVIEIIJ UU^ll
                                                          COURT OF CRMNAL APPEALS

                                                               APR 17 2015

                                                           Abel Acosta, Clerk

                      T7f& 5TA-TL £>FTixkf>



                    TElAL. ltA^5L flJa Ffo-flMOI-L




       "TO 77fe tiOiJomUL JICD&& Of 7#L CJ)tt/Lt Of (M>p£AL5:
       LJ)filts Mi &lm Hither P?mr; PzriTiaJhL /kJh ftL£6 nti5 Mav/aD
    fOLJUO ^c^^kiD of ^nrrtLLp) ~b/W5 )nJ Mt&l ~rb fiab Ar FkTrr/e^
    PbL DlfrfLfexvoOMV fetf2iL). _UJ suPPoesr of xrtfo /Tlor/oD, AtPt'iiAfir




                                   lofSi